PER CURIAM.
Appellants appeal a final judgment dismissing their complaint against appellees without prejudice to the right to pursue a shareholder’s derivative claim. We affirm. However, our affirmance is also without prejudice to appellants’ right to pursue individual causes of actions against appellees in the event appellants are able to allege such a cause of action which would assert rights individual to themselves and differing from any rights they have in common as shareholders or members of the nonprofit corporation Sanibel Bayous Homeowners Association, Inc. The allegations of the complaint dismissed below did not attempt to assert any such individual rights. Such rights, if any, would arise from a separate and distinct cause of action which would exist, if at all, in appellants in a different capacity than the representative capacity in which they attempted to bring the cause of action underlying this appeal.
CAMPBELL, C.J., and HALL and PARKER, JJ., concur.